Appeal unanimously dismissed without costs. Memorandum: The motion, denominated by defendant Prescotech A Company of Tennetics, Inc. and Supreme Court as one to "reargue and/or renew”, was in fact a motion to reargue. No appeal lies from an order denying reargument (see, Matter of Hurley v Avon Cent. School Dist., 187 AD2d 982 [decided herewith]; Kirchoff v International Harvester Co., 138 AD2d 820, 821; Matter of Jones v Marcy, 135 AD2d 887, 888). (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Reargument.) Present — Green, J. P., Lawton, Boehm, Fallon and Davis, JJ.